174 P.3d 1047 (2007)
217 Or. App. 156
Kellie A. BUCKWALTER, Plaintiff-Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, an Illinois corporation, Defendant-Respondent.
C061117CV; A133170.
Court of Appeals of Oregon.
Argued and Submitted November 9, 2007.
Decided December 19, 2007.
Sara L. Gabin, Lake Oswego, argued the cause and filed the brief for appellant.
Thomas M. Christ, Portland, argued the cause for respondent. With him on the brief was Cosgrave Vergeer Kester LLC.
Before EDMONDS, Presiding Judge, and WOLLHEIM and SERCOMBE, Judges.
PER CURIAM.
Affirmed. Mid-Century Ins. Co. v. Perkins, 209 Or.App. 613, 149 P.3d 265 (2006), rev. allowed, 343 Or. 33, 161 P.3d 943 (2007).